Citation Nr: 0327674	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  00-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an Achilles tendon 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision by the RO in Nashville, 
Tennessee which, in pertinent part, denied service connection 
for Achilles tendonitis, headaches, and temporal lobe 
seizures.  A personal hearing was held at the RO before the 
undersigned veterans law judge in April 2003.  

The RO issued a statement of the case on the issue of 
entitlement to service connection for a personality disorder 
in February 2003, and issued a statement of the case 
regarding the issue of entitlement to service connection for 
a psychosis in September 2003.  However, a substantive appeal 
has not been filed on these issues, and they are not before 
the Board at this time.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).


REMAND

Although further delay is regrettable, the Board finds that a 
remand is necessary prior to appellate review.  At his April 
2003 Board hearing, the veteran reported that he received VA 
treatment at the Memphis VA Medical Center (VAMC) one week 
earlier, and also received VA treatment at that facility in 
January 2003.  This case must be remanded to obtain such 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim); 38 U.S.C.A. § 5103A (West 2002).  The veteran 
also related that he has been in receipt of Social Security 
Administration (SSA) disability benefits since 1980.  Those 
records have not been associated with the claims folder.  Any 
ongoing medical records pertaining to the claimed 
disabilities should also be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

A remand is also required to obtain a medical opinion 
regarding the etiology of the veteran's current seizure 
disorder and to determine whether the veteran has a chronic 
headache disability which is related to service.  The Board 
finds that medical opinion is necessary to make a decision on 
these claims, and thus the veteran should be scheduled for a 
VA neurological examination to determine the etiology of any 
current seizure disorder or headache disability.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The examiner should be asked to 
review the December 2001 medical opinion by a VA 
psychiatrist.

The veteran is advised that he may submit pertinent lay or 
medical evidence which tends to show that he currently has a 
chronic Achilles tendon disability, a chronic headache 
disability, or a chronic seizure disorder which is related to 
service.

If the veteran submits medical evidence of a current 
disability of the Achilles tendon, the RO should schedule him 
for a VA orthopedic examination to determine the etiology of 
such disability.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a Veterans Claims 
Assistance Act of 2000 (VCAA) duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

The RO should then readjudicate the claims for service 
connection for an Achilles tendon disability, headaches, and 
a seizure disorder, with consideration of all additional 
evidence received since the February 2003 supplemental 
statement of the case.  If the claim is denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 19.37 (2003).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

After the veteran and his representative 
have been given notice as required by 38 
U.S.C.A. § 5103(a), they should be given 
the opportunity to respond.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for an Achilles tendon 
disability, headaches, and a seizure 
disorder since separation from service. 
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  In 
particular, the RO should attempt to 
obtain copies of treatment records from 
the Memphis VAMC dated in January 2003 
and April 2003.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
should be informed of all failed efforts.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's award of 
Social Security disability benefits, in 
or about 1980, as well as the medical 
records relied upon concerning that 
claim.

4.  The RO should schedule the veteran 
for a VA neurological examination to 
determine whether he currently has a 
chronic headache disability and/or a 
chronic seizure disorder which is related 
to service.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  In particular, the examiner 
should review the December 2001 medical 
opinion by a VA psychiatrist.

Following a review of the service and 
post-service medical records, the 
examiner should respond to the following 
questions:
(a) Whether it is at least as likely 
as not that any current chronic headache 
disorder is related to service.  
(a) Whether it is at least as likely 
as not that any current chronic seizure 
disorder is related to service.  

4.  If the veteran submits medical 
evidence of a current disability of the 
Achilles tendon, the RO should schedule 
the veteran for a VA orthopedic 
examination to determine whether he 
currently has a chronic disability of the 
Achilles tendon which is related to 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  

Following a review of the service and 
post-service medical records, the 
examiner should respond to the following 
question:
Whether it is at least as likely as 
not that any current chronic disability 
of the Achilles tendon is related to 
service.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO should then review the claims 
for service connection for an Achilles 
tendon disability, chronic headaches, and 
a seizure disorder, with consideration of 
all additional evidence received since 
the February 2003 supplemental statement 
of the case.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




